           Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 1 of 18


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------x
UNITED STATES OF AMERICA,                :
                                         :
     Plaintiff,                          :                  08 Cr. 62 (JSR)
                                         :
 -v-                                     :                  OPINION AND ORDER
                                         :
ZACHARY BALLARD,                         :
                                         :
     Defendant.                          :
                                         :
-----------------------------------------x


JED S. RAKOFF, U.S.D.J.:

       Before    the   Court    is   Zachary   Ballard’s     motion    for    sentence

reduction under 18 U.S.C. § 3852(c). ECF No. 85. In 2008, a jury

convicted Ballard of seven counts: one count of Hobbs Act conspiracy,

18 U.S.C. § 1951; three substantive counts of Hobbs Act robbery, 18

U.S.C. § 1951; and three counts of brandishing a weapon during a crime

of violence, 18 U.S.C. § 924(c). The charges stemmed from a series of

gunpoint robberies at commercial businesses in the Bronx. At that

time, section 924(c) carried a mandatory minimum sentence of 25 years’

imprisonment for two of the three brandishing counts, and it required

that   those     sentences     run   consecutively.   The    Court    was    therefore

required    to    impose   a   mandatory   minimum    sentence    of    600    months’

imprisonment, i.e., 50 years. At Ballard’s sentencing, the Court

remarked that it had “the greatest sympathy for the plight in which

[Ballard found himself] because of these mandatory minimums.” ECF No.




                                           1
             Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 2 of 18


49 at 20:19–20. The total sentence of imprisonment the Court imposed

was 601 months.

       Ballard, now 38 years old, has served more than thirteen years

of his sentence of fifty years and one month. He is due to be released

April 13, 2051. ECF 86 at 2. Under 18 U.S.C. § 3582(c), a court may

modify a defendant’s sentence to reduce a term of imprisonment if it

finds, inter alia, that “extraordinary and compelling reasons warrant

such    a      reduction.”     Arguing    that   his    original     sentence   was

extraordinarily severe in relation to the factors outlined in 18 U.S.C.

§ 3553(a), Ballard seeks a reduction of his sentence to time served.

He identifies several aspects of his case that he argues amount to

extraordinary and compelling reasons warranting such a reduction. ECF

No. 86. According to Ballard, these include the enactment of the First

Step Act, the disproportionality between his and his co-defendant’s

sentences, his record of rehabilitation, and the ongoing coronavirus

pandemic. Id.

       The     Court   has   carefully    considered     Ballard’s    motion,   the

Government’s papers in opposition, correspondence from Ballard and

members of his family, and the parties’ presentations at oral argument.

After due consideration, and for the reasons given below, the Court

grants Ballard’s motion for a sentence reduction and resentences

Ballard to a term of 301 months’ imprisonment. All other aspects of

Ballard’s sentence remain unaltered.

                                   I.    Background



                                           2
          Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 3 of 18


       In October and November 2007, Ballard and his co-defendant,

Anthony Steele, engaged in a series of armed robberies in the Bronx.

ECF No. 34 at 3–6. Ballard “terrorized victims with a firearm,”

sometimes thrusting the gun at victims’ chests and other times cocking

and holding the gun to victims’ heads. ECF No. 87 at 1. The businesses

Ballard and Steele targeted included a Sears department store, a

Kentucky Fried Chicken restaurant, and a Family Dollar store. Id.

Together, Ballard and Steele were involved in approximately twenty

robberies, garnering roughly $40,000 in proceeds. ECF No. 87 at 1. As

this   Court    observed    at    Ballard’s   sentencing,    these   were   “brutal

robberies      undertaken   for    reasons    that   are   still   somewhat   mind-

boggling,” such as purchasing trendy clothes. ECF No. 49 at 17.

       Steele pled guilty to two counts: conspiracy to commit Hobbs Act

robbery, 18 U.S.C. § 1951, and use of a firearm during and in relation

to Hobbs Act robbery, 18 U.S.C. § 924(c). While Steele pled guilty to

a criminal information that enumerated six overt acts under the

conspiracy count, United States v. Steele, No. 8-cr-62-2 (JSR), ECF

No. 29, in his plea agreement Steele acknowledged committing twenty-

two other robberies as well, United States v. Steele, No. 8-cr-62-2

(JSR), ECF No. 42 at 8. The Court sentenced Steele to 168 months’

imprisonment. United States v. Steele, ECF No. 40. In September 2019,

following the United States Supreme Court’s decision in United States

v. Davis, 139 S. Ct. 2319 (2019), the Government consented to vacating

Steele’s firearm conviction on the ground that Hobbs Act conspiracy



                                          3
         Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 4 of 18


was no longer a predicate crime of violence under 18 U.S.C. § 924(c). 1

The Court ultimately resentenced Steele to time served, i.e., 143

months’ imprisonment. United States v. Steele, ECF No. 78.

     Ballard, in contrast, chose to exercise his right to trial rather

than plead guilty. After a four-day trial before this Court, the jury

convicted Ballard of seven counts: one Hobbs Act conspiracy count,

three substantive Hobbs Act robbery counts, and three section 924(c)

counts of brandishing a firearm during those robberies. ECF No. 47.

     The statutes under which Ballard was convicted, as well as the

United States Sentencing Guidelines, carried very severe punishment.

The conspiracy and substantive robbery counts carried a recommended

Guidelines range of 84 to 105 months’ imprisonment, but no statutory

minimum, United States v. Ballard, 599 F. Supp. 2d 539, 540 (S.D.N.Y.

2009). The gun counts, however, carried mandatory minimum sentences

that at the time were set forth under 18 U.S.C. § 924(c)(1)(A) and

(C). Over the course of a two-day sentencing hearing, the Court

concluded that section 924(c) carried a mandatory minimum sentence of

300 months’ imprisonment on each of two of the gun counts and that the


     1 Steele was eligible for relief under Davis because the section
924(c)-predicate crime of which he was convicted was Hobbs Act
conspiracy, which does not include within its elements the use,
attempted use, or threatened use of physical force. The Supreme Court
held   that   section   924(c)’s   “residual   clause,”   18   U.S.C.
§ 924(c)(3)(B), was unconstitutionally vague because it “provides no
reliable way to determine which offenses qualify as crimes of
violence.” Davis, 139 S. Ct. at 2324. In contrast, Ballard was
convicted of substantive Hobbs Act robbery, a crime which includes
within its elements the use of actual or threatened force. See 18
U.S.C. § 1951(b)(1). The Second Circuit made this point in dismissing
one of Ballard’s appeals, ECF No. 70.
                                       4
         Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 5 of 18


statute’s so-called “stacking” provision required that those sentences

run   consecutively.   Ballard,    599       F.   Supp.   2d   at   541.   The   Court

determined that the stacking provision overrode the mandatory minimum

sentence on the third gun count, and with respect to all the remaining

counts, the Court decided to impose only one month of imprisonment.

Id. at 540-542. Ballard’s total sentence, therefore, came to 601

months’ imprisonment.

      The Government, believing that section 924(c) required this Court

to sentence Ballard to three, rather than two, consecutive mandatory

minimum sentences totaling approximately 64 years in prison, moved

that Ballard’s sentence be corrected for clear error. See ECF 45. The

Court denied that motion, observing that “[w]hen the letter of the law

so far departs from justice as to become the instrument of brutality,

common sense should call a halt.” Ballard, 599 F. Supp. 2d at 543.

Ballard’s appeals of his conviction and sentence were denied. See ECF

51, 57, 60, & 70.

                            II.   Legal Framework

      Ballard brings his motion for sentence reduction under 18 U.S.C.

§ 3852(c)(1)(A). An incarcerated defendant may file such a motion 30

days after having petitioned the Bureau of Prisons to move for a

sentence reduction on his behalf or after having fully exhausted all

administrative remedies to appeal the Bureau’s failure to do so. Id.

The statute’s now-familiar standard requires the Court to “ask four

questions: (1) has the defendant complied with the administrative

exhaustion requirement, (2) has the defendant shown extraordinary and

                                         5
           Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 6 of 18


compelling reasons warranting a sentence reduction, (3) are the 18

U.S.C. § 3553(a) sentencing factors consistent with a lesser sentence

than that previously imposed, and (4) is there a particular sentence

reduction consistent with the § 3553(a) factors that is also warranted

by extraordinary and compelling reasons.” United States v. Garcia, 505

F. Supp. 3d 328 (S.D.N.Y. 2020). Following the Second Circuit’s

decision in United States v. Brooker, it is undisputed that district

courts are “free[] ... to consider the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before them

in motions for compassionate release.” 976 F.3d 228, 237 (2d Cir.

2020). 2

                                  III. Analysis

     The Court finds that Ballard has satisfied all four of the

elements of a motion for sentence reduction, which are addressed

seriatim.

  A. Administrative Exhaustion

     On December 8, 2020, Ballard submitted a pro se compassionate

release application to the Warden of United States Penitentiary Big

Sandy, Inez, Kentucky. ECF No. 85, Ex. A. The Bureau of Prisons denied

Ballard’s application on January 6, 2021. Id. Ex. B. Ballard then

filed the instant motion on May 3, 2021, more than thirty days after


     2 In exercising its discretion, “[t]he only statutory limit on
what a court may consider to be extraordinary and compelling is that
‘[r]ehabilitation ... alone shall not be considered an extraordinary
and compelling reason.’” Brooker, 976 F.3d at 238 (citing 28 U.S.C.
§ 994(t)). This limitation is inapposite here, because neither Ballard
nor the Court relies solely on his rehabilitation.
                                         6
             Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 7 of 18


applying. ECF No. 85. The Court therefore holds that he has satisfied

18 U.S.C. § 3852(c)(1)(A)’s administrative exhaustion requirements.

  B. Extraordinary and Compelling Reasons

       In    2018,   Congress    amended    section   924(c)    to     eliminate     the

draconian “stacking” provision that required this Court to sentence

Ballard to a mandatory minimum of fifty years’ imprisonment, which the

Court noted at the time was plainly unjust. Therefore, were Ballard

convicted of the same offenses today, he would be subject to a far

shorter minimum sentence. The Court therefore holds that the First

Step       Act’s   dramatic   amendment    to   section   924(c)       constitutes    an

extraordinary        and   compelling     reason   warranting      a    reduction     of

Ballard’s sentence. But assuming arguendo that further reasons were

required, the Court finds that the totality of the change in the law,

the substantial disparity between Ballard’s and his co-defendant’s

sentences, and Ballard’s ongoing rehabilitation together amount to an

extraordinary and compelling reason warranting a sentence reduction.

       1. First Step Act

       Nine years into Ballard’s fifty-year sentence, Congress passed,

and the President signed, the First Step Act, 502 Pub. L. No. 115-391,

132 Stat. 5194 (Dec. 21, 2018). The First Step Act eliminated the

provision requiring “stacking” of mandatory minimum sentences for

multiple convictions under 18 U.S.C. § 924(c) in a single prosecution. 3




       The First Step Act also amended 18 U.S.C. § 3852(c)(1)(A)’s
       3

exhaustion requirement, so an incarcerated person can now bring a
motion for sentence reduction thirty days after applying to the
                                           7
        Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 8 of 18


First Step Act, § 403(a). As discussed above, it was the now-abolished

“stacking” provision that compelled this Court to impose on Ballard

two consecutive, 25-year sentences. Ballard, 599 F. Supp. 2d at 541.

But the First Step Act does not expressly make the elimination of the

“stacking”   retroactive.   See   First    Step   Act   § 403(b).    Congress,

however, entitled section 403 of the First Step Act “Clarification of

Section 924(c),” and Ballard urges the Court to regard this label as

meaningful. In Ballard’s view, that Congress sought to “clarify”

section 924(c) implies that Congress did not intend the previous

statutory language to operate as it was implemented. ECF 86 at 8. See

also United States v. Haynes, 456 F. Supp. 3d 496, 502 (E.D.N.Y. 2020)

(“The legal matter of retroactivity aside, the clear message to an

individual in [the defendant’s] situation is that Congress never

intended that the brutal sentence he is serving be imposed.”)

     Courts across the country have reduced stacked section 924(c)

sentences following the First Step Act’s enactment. In United States

v. McCoy, for instance, the Fourth Circuit upheld such a reduction

because the First Step Act produced “an exceptionally dramatic” change

in sentencing practices. 981 F.3d 271, 285 (4th Cir. 2020). The Fourth

Circuit affirmed the district court’s conclusion “that the severity

of a § 924(c) sentence, combined with the enormous disparity between

that sentence and the sentence a defendant would receive today, can

constitute an ‘extraordinary and compelling’ reason.” See also, e.g.,



Bureau of Prisons, as Ballard has, rather than relying solely on the
Bureau of Prisons to petition the sentencing court on his behalf.
                                      8
        Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 9 of 18


United States v. Maumau, 993 F.3d 821, 837 (10th Cir. 2021) (affirming

reduction to time served, roughly ten years, from “incredible” sentence

of 57 years including three stacked § 924(c) brandishing counts, based

on factors including First Step Act, defendant’s youth at time of

sentencing, and other individualized circumstances); United States v.

Hicks, No. 98-CR-06-TCK, 2021 WL 1554326 (N.D. Okla. Apr. 21, 2021)

(reducing sentence of 112 years and six months to time served, roughly

23 years, due to combination of First Step Act, youth at time of

offense, lack of prior felony convictions, and good behavior during

incarceration); Haynes, 456 F. Supp. 3d at 514–16. Indeed, some courts

have found that the passage of the First Step Act alone constitutes

an extraordinary and compelling circumstance. See, e.g., United States

v. Turner, No. 99-10023-04-JTM, 2020 WL 5016880 (D. Kan. Aug. 25,

2020) (reducing an “extremely severe” sentence of 510 months to time

served of roughly 228 months). Other Courts, however, have declined

to hold that the elimination of “stacking” alone warrants a sentence

reduction. See, e.g., United States v. Lorenzano, No. 3-CR-1256 (JFK),

2021 WL 734984, *3 (S.D.N.Y. Feb. 24, 2021); United States v. Musa,

502 F. Supp. 3d 803, 812 (S.D.N.Y. 2020).

     The Government contends that Ballard has brought forward no

extraordinary and compelling reason for a sentence reduction other

than the passage of the First Step Act, and it argues that a sentence

modification   motion   under   section    3582(c)   is   “an   inappropriate

mechanism” to seek a sentence reduction on the basis of a change in

the law. ECF No. 87 at 7. The Government further urges the Court to

                                      9
         Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 10 of 18


follow what it insists is the Congress’s intent not to make the

elimination of section 924(c) “stacking” retroactive. Id. at 11. At

oral    argument,   the   Government    asserted    that   Congress    eschewed

retroactivity because a retroactive change would affect too many

incarcerated defendants and so overburden courts with motions for

sentence reduction. Tr. of Oral Arg., July 9, 2021, at 10:3–8. But as

the Court discussed at argument, it is “hard to see the logic” of the

government’s proffered rationale: “that this stacking provision was

wrong and unfair and often led to overly long sentences, but [Congress

was] only going to change this prospectively ... because it would be

administratively difficult if we had to deal with so many people making

applications.” Id. 10:9-21. The Court rejects this “callousness” and

will not adopt the position that “people [should] continue to rot in

prison” to avoid a rule where “judges [might] be burdened with lots

of motions.” Id. 10:13-24.

       Notwithstanding the Government’s position on retroactivity, it

concedes that the change in the law, even standing alone, “fall[s]

within the category of circumstances” that, under Brooker, the Court

may determine are extraordinary and compelling and therefore warrant

a sentence reduction. Id. at 8:17.

       Ballard’s is one of numerous cases in which the operation of

section 924(c)’s “stacking” provision made the “letter of the law so

far depart[] from justice as to become the instrument of brutality,”

Ballard, 599 F. Supp. 2d at 543. While it produced many injustices,

one identified by Ballard deserves particular mention: before the

                                       10
          Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 11 of 18


First   Step    Act’s   amendment,    section     924(c)    sentence   “stacking”

disproportionately affected African-American men, such as himself. See

ECF No. 86 at 9-10 (citing U.S. Sentencing Commission data); see also

Haynes, 456 F. Supp. 3d at 517 (acknowledging section 924(c)’s “history

of disproportionate use against Black men”). The manner in which

Congress amended section 924(c) gives rise to doubts whether Congress

intended the law to produce such severe results; but it unmistakably

rejects such results today. The Court therefore holds that the First

Step Act’s elimination of sentence “stacking” under section 924(c)

constitutes an extraordinary and compelling circumstance warranting

reduction in the sentence of a defendant who was subject to this

abolished punishment.

     Accordingly, this Court determines that the First Step Act’s

dramatic change to the statutory scheme under which Ballard was

sentenced is, alone, sufficient to justify granting his motion for

sentence reduction.

     2. Sentencing Disparities

     The amendment of section 924(c) is not, however, Ballard’s only

argument. Therefore, assuming arguendo that the First Step Act’s

elimination of section 924(c) sentence stacking were not enough, the

Court considers Ballard’s other arguments.

     As    described    above,   Ballard     received   a   substantially   higher

sentence than his co-defendant, Steele. Absent a reduction, Ballard

is expected to be incarcerated for more than four times as long as

Steele. This disparity arose in significant part from the Government’s

                                        11
         Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 12 of 18


“charge bargaining” with Steele, who ultimately pled guilty to just

two counts, despite having admitted to having committed twenty two

robberies beyond those for which Ballard was convicted. See United

States   v.    Steele,   No.    8-cr-62-2        (JSR),   ECF   No.   29.    Ballard,    in

contrast, exercised his right to a jury trial and so was ultimately

convicted of seven charges related to only a subset of the robberies

to which Steele admitted.

     To be sure, Ballard had a longer criminal history than Steele,

and Ballard engaged in more egregious conduct during the robberies for

which he was convicted. But the fact that Ballard may have deserved a

sentence      longer   than    Steele’s     does    not   rationalize       the   “drastic

severity” of the sentence that mandatory minimums required the Court

to impose. Haynes, 456 F. Supp. 3d at 514. Indeed, at the initial

sentencing      hearing,      the   Court    observed      that   “nothing”       in    the

circumstances of Ballard’s case “would warrant a sentence of four

times or more” Steele’s sentence. ECF No. 43 at 10:24–25:1. Yet section

924(c)’s mandatory minimums required this manifestly unjust result,

leading the Court to conclude that “[t]he distorting effects of

mandatory minimum sentences are never more evident than in the case

of defendant Zachary Ballard.” Ballard, 599 F. Supp. 2d at 539.

Accordingly, the Court concludes that the gross disparity between

Ballard’s and his co-defendant’s sentences provides another reason to

find that the extraordinary and compelling circumstances of this case

warrant a sentence reduction.



                                            12
         Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 13 of 18


     3. Rehabilitation

     Ballard argues that his rehabilitation while incarcerated also

contributes         to   the   existence        of    extraordinary       and    compelling

circumstances here. While Ballard does not claim an immaculate record,

he argues that his record while incarcerated evinces personal growth

deserving      of     recognition.        The    Court      recognizes    that    Ballard’s

rehabilitation is on an upward trajectory. In recent years, he has

completed numerous educational courses, led fellow inmates in physical

fitness and nutrition classes, and taken time to reflect on his goals

for his life. ECF No. 88 at 6–8. Records from the Bureau of Prisons

bear out Ballard’s assertion that his rehabilitation is accelerating:

he has completed some fifty sessions or courses, the bulk of them

since 2018. ECF No. 85, Ex. E at 18–19.

     But as the Government rightly points out, Ballard’s record is far

from spotless. Records from the Bureau of Prisons document twenty-one

infractions, including fighting (2009), possession of a weapon (2011),

and possession of drugs and alcohol (2011, 2014, 2016, and 2017), and

an infraction as recently as January 2019. ECF No. 85, Ex. D. at 15–

17. On balance, Ballard’s rehabilitation is not yet sufficiently

established to make it material to this decision.

     4. Coronavirus Pandemic

     Ballard        asserts    that   a    further        extraordinary   and    compelling

reason   for        granting   his    motion         is    the   health   risk   posed   by

incarceration during the ongoing COVID-19 pandemic. Ballard emphasizes

that his risk of contracting COVID-19 is particularly elevated because

                                                13
          Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 14 of 18


he is housed in a high-security prison where social distancing has not

been possible. ECF No. 86 at 14. But the Court cannot credit Ballard’s

argument, because Ballard has unreasonably elevated his own risk of

contracting COVID-19 -- and, significantly, increased the risk of

COVID-19 to the others who are incarcerated alongside him and those

who work in his facility -- by refusing to accept administration of

the COVID-19 vaccine when it was offered to him. See ECF 87-1 (vaccine

refusal form). The Court has also reviewed a further letter from

Ballard, responding to the Court’s questions at oral argument, in

which he expresses distrust of the medical department at the prison

where he is currently incarcerated. Ballard insists that he is now

willing to be vaccinated if he were moved to a different prison. ECF

No. 89. The Court acknowledges that disinformation about the COVID-19

vaccine    is     widespread    in   the        United    States   and   that   these

“misinformation and ... conspiracies” are even more common in jails

and prisons. See Tr. 6:13-24. Yet the Court cannot credit Ballard with

health    risks    he   has    voluntarily        and    unreasonably    exacerbated.

Therefore, the risks posed by the COVID-19 pandemic do not weigh in

Ballard’s favor.

     The Court therefore holds that the First Step Act’s abolition of

section 924(c)’s mandatory minimum “stacking” provision establishes,

on its own that Ballard’s case presents extraordinary and compelling

circumstances warranting release. And if, arguendo, more were needed,

the Court finds that the huge disparity with Steele’s sentence also

weighs in favor of reducing his sentence.

                                           14
            Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 15 of 18


     C. Section 3553(a) Factors

       The next consideration is whether the factors listed in 18 U.S.C.

§ 3553(a) are consistent with reducing Ballard’s fifty-years-and-one-

month sentence. A reduction is clearly warranted under these statutory

factors.

       First is whether reduction would be consistent with “the nature

and circumstances of the offense and the history and characteristics

of    the   defendant.”    § 3553(a)(1).       Ballard’s   crimes   were   extremely

serious, warranting a lengthy sentence of imprisonment. He and Steele

placed members of the public in fear for their lives, creating not

only the risk of death and serious physical injury to unwilling victims

but also lasting psychological and emotional trauma on the part of

those whom Ballard robbed. See ECF No. 43 at 13. It is fortuitous that

no one was physically injured during his robberies, but Ballard does

not deserve credit for that good fortune.

       Yet the Court is not unsympathetic to Ballard’s background and

the context it provides for his misconduct. ECF No. 86 at 11; see also

ECF No. 85, Ex. E. Abandoned by his parents, Ballard was dismissed

from one school and stopped attending another; by age eighteen, he was

smoking marijuana daily and had been arrested for criminal sale of a

controlled substance. ECF No. 86 at 11.

       As this Court noted in United States v. Ramsay, --- F. Supp. 3d

---, 2021 WL 1877963, at *8 (S.D.N.Y. May 11, 2021), studies of brain

development suggest that the prefrontal cortex, the area responsible

for executive functioning, does not finish developing “until the early

                                          15
          Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 16 of 18


20s or later.” Brain systems supporting the capacity to exercise self-

restraint likewise continue maturing “throughout the teens and into

the twenties.” Id. at *9. And because recklessness decreases with age,

significant portions of those who engage in criminal behavior while

younger “desist from crime as they mature.” Id. at *12. Ballard was

24, not a teenager, when he committed the crimes for which he was

sentenced here, so these factors weigh less in his favor than they did

in Ramsay. That does not, however, mean they have no weight at all.

The decreased likelihood Ballard would engage in future criminal

conduct    implies    that   public        safety     does   not   require   Ballard’s

incapacitation for five decades. See 18 U.S.C. § 3553(a)(2)(C). With

respect to general deterrence, see id. § 3553(a)(2)(B), the extreme

sentence previously mandated by section 924(c)’s former “stacking”

provision is excessive by any analysis; fifty years is undoubtedly far

beyond the period of incarceration necessary to deter robberies.

     Section 3553(a)(3) directs the Court to consider the kinds of

sentences    available.      This    factor      is    particularly    relevant   here

“because, when the Court previously imposed its sentence, it had no

choice in the matter.” Id. at *15. As the Court observed at the time

of Ballard’s sentencing, “a sentence of somewhere between 25 and 35

years, a very substantial sentence under any conceivable analysis,

would be more than sufficient to achieve the overall Congressional

purposes of sentencing as set forth in 18 U.S.C. § 3553(a).” Ballard,

599 F. Supp. 2d at 540. But the Court found that the former § 924(c)

overrode    its   capacity    to    make    such      an   individualized    sentencing

                                            16
        Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 17 of 18


determination. Id. at 541. The amendment of that statute constitutes

not only an extraordinary and compelling reason to reduce Ballard’s

sentence but also a factor to be considered in determining the new

sentence.

      Finally, § 3553(a)(6) requires the Court to “avoid unwarranted

sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” As discussed above, Ballard’s

crimes were more serious than Steele’s, but not so much more serious

as to warrant a sentence four times the length of Steele’s. That Steele

served only 134 months of his 168-month sentence further exacerbates

the disparity, as does the fact that persons convicted of Ballard’s

crimes today would receive substantially lower sentences.

      For these reasons, a reduction in Ballard’s sentence is consistent

with the § 3553(a) factors.

  D. Reduction Amount

      Last, the Court considers whether there is a particular sentence

that would be consistent with the extraordinary and compelling reasons

warranting a reduction and the relevant § 3553(a) factors. “How much

of a sentence reduction the extraordinary and compelling reasons

warrant is, as sentencing always should be, a holistic inquiry, not

subject to any prescribed calculation.” Ramsay, at *18. Considering

all the evidence and arguments offered by Ballard and the Government,

the   Court   concludes     that    the    extraordinary     and    compelling

circumstances in this case warrant a reduction of Ballard’s sentence

to a term of 301 months’ imprisonment, i.e., 25 years plus one month.

                                      17
            Case 1:08-cr-00062-JSR Document 91 Filed 08/02/21 Page 18 of 18


This sentence, in addition to being within the range the Court would

have   considered had it         had     the   freedom to make      an   individualized

determination at the time of Ballard's sentencing, takes into account

the other relevant        §   3553 (a)      factors:   the   seriousness of Ballard's

crimes, his age and maturity at the time of sentencing, and the need

for greater proportionality between Ballard's sentence and those of

others, including his co-defendant Steele.

                                      IV.    Conclusion

       For the reasons set forth above, the Court grants Ballard's motion

for a sentence reduction. Ballard's sentence is hereby reduced from a

term of imprisonment of 601 months to a term of 301 months. All other

aspects of his original sentence remain in full force and effect.

       so   ORDERED.


Dated:        New York, NY
              August   _1_,    2021                    JE~.S.D.J.




                                               18
